IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50412
                          Summary Calendar



                            DON WRIGHT,

                                          Plaintiff-Appellant,

                               versus

         KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                          Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-99-CV-310-SS
                         --------------------
                            January 8, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Don Wright appeals the district court’s judgment affirming the

Social Security Commissioner’s decision to deny him disability

benefits.   He argues that the ALJ erred in determining that his

post traumatic stress disorder was not a severe impairment and that

he retained the residual functional capacity to work.

     Wright has not demonstrated any error in the Commissioner’s

decision.    Substantial evidence supports the determination that

alcoholism was not a material contributing factor and that Wright

was not disabled.   See Brown v. Apfel, 192 F.3d 492, 496 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50412
                               -2-

1999); Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994); Moore

v. Sullivan, 919 F.2d 901, 905 (5th Cir. 1990).   Accordingly, the

district court’s judgment is AFFIRMED.